BAILES, Judge.
This is a mandamus proceeding brought on the petition of the Citizens Finance Company of Hammond, Inc., against A. Clayton James, respondent, in his official *694capacity and position of Louisiana State Bank Commissioner, to compel him to issue a small loan license to relator, or to show cause why it should not issue. Following a hearing on relator’s application for the writ of mandamus, the trial judge rendered judgment dismissing the demands of the relator at its costs. From this adverse judgment, relator has appealed.
The record reflects that the respondent, A. Clayton James, filed no answer to the relator’s petition. In the absence of respondent’s answer to relator’s petition, no issue has been joined between the parties, and the matter is not properly before us at this time. See LSA-C.C.P. Article 2593 and Article 3783.
. For the foregoing reason, the judgment appealed from is reversed and set aside, and this matter is remanded to trial court for further proceedings not inconsistent herewith.
Reversed and remanded.